Filed 8/26/16 Kamal v. County of Los Angeles CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


KARIM KAMAL,                                                    B263531

         Plaintiff and Appellant,                               (Los Angeles County
                                                                Super. Ct. No. EC058265)
         v.

COUNTY OF LOS ANGELES et al.,

         Defendants and Respondents.



         APPEAL from a judgment and orders of the Superior Court of Los Angeles
County. Samantha P. Jessner and Donna Fields Goldstein, Judges. Affirmed.

         Dalila Kamal-Griffin for Plaintiff and Appellant.

         Hurrell Cantrall, Thomas C. Hurrell, Melinda Cantrall, and Warren Williams for
Defendants and Respondents.


                                __________________________________
       Appellant Karim Kamal sued respondents the County of Los Angeles and the
County of Los Angeles Department of Public Works (hereafter collectively the County
except as otherwise noted) alleging causes of action under Government Code section 835
for a dangerous condition of a public road, negligence, and intentional infliction of
emotional distress. The trial court granted the County’s motion for summary judgment
based on the defense of design immunity (see Gov. Code, § 830.6), and entered judgment
in the County’s favor. Kamal filed a timely appeal, and we affirm.
                                          FACTS
The Motorcycle Accident
       During the afternoon of April 17, 2011, Kamal was riding a motorcycle eastbound
on Big Tujunga Canyon Road in the Vogel Flats area of the Angeles National Forest,
heading in the direction of the intersection of Big Tujunga Canyon Road and Angeles
Forest Highway. At the same time, defendant Samuel Morales (not a party to Kamal’s
present appeal) was riding a motorcycle in the opposite direction. In this area, Big
Tujunga Canyon Road is an undivided roadway in a mountain area with two traffic lanes,
one in each direction of travel.
       As Morales approached a blind curve on Big Tujunga Canyon Road, he
maneuvered his motorcycle up behind another motorcyclist in his lane. At or in the
curve, Morales rode his motorcycle around the motorcyclist in front of him, crossed the
center solid double yellow lines, and entered the opposing lane of traffic. Morales
collided with Kamal. Kamal suffered serious and permanent injuries as a result of the
collision. Following an investigation, the California Highway Patrol concluded that
Morales “caused this collision by driving [his motorcycle] in violation of [the basic speed
law prescribed by] Vehicle Code section 22350 . . . .”1




1
          Vehicle Code section 22350 provides: “No person shall drive a vehicle upon a
highway at a speed greater than is reasonable or prudent having due regard for weather,
visibility, the traffic on, and the surface and width of, the highway, and in no event at a
speed which endangers the safety of persons or property.”

                                              2
       At the site of the accident, the two opposing traffic lanes of Big Tujunga Canyon
Road are separated by a solid double yellow line running down the center of the roadway.
Along one side of the roadway is mountain; along the other side is precipice. The County
built this part of Big Tujunga Canyon Road during the 1940s. It “was designed using the
common design and construction practice at the time for mountain roads.”2 A registered
engineer then employed by the former Los Angeles County Road Department (now the
County of Los Angeles Department of Public Works) approved the design for Big
Tujunga Canyon Road. The engineer’s name is long-since past anyone’s recollection.
       Driving westbound on Big Tujunga Canyon Road (Morales’s direction of travel),
after the intersection of Big Tujunga Canyon Road and Angeles Forest Highway, there
was a “reverse turn” sign with an advisory speed sign stating “30 MPH” prior to the first
curve in the roadway. Further along the roadway, before a second curve, there was a
“winding road” sign with an advisory distance sign stating “NEXT 9 MILES.” The
curve where Morales drove his motorcycle into Kamal’s rests approximately four miles
west of the winding road and “NEXT 9 MILES” signs.
       Within a 500 foot radius of the location where Morales drove his motorcycle into
Kamal’s, there were three vehicle collisions during the prior five year period. All three
accidents involved drivers traveling eastbound, each of whom drove off the roadway and
hit a fixed object. During the same time period, the County of Los Angeles Department
of Public Works did not receive any complaints or requests for additional traffic control
signs for the roadway within 500 feet in either direction from the location.




2
       Kamal contends the record contains disputed facts as to the exact year when the
County designed and built Big Tujunga Canyon Road. We discuss this contention below
in addressing his arguments.

                                             3
The Litigation
       In June 2012, Kamal filed a first amended complaint (complaint) against Morales,
the County,3 and the State of California. As to the County, the complaint alleged three
causes of action, listed respectively: dangerous condition of public property under
Government Code section 835;4 negligence for maintaining a roadway without signs and
for failing to provide “adequate law enforcement” to prevent drivers from speeding, and
intentional infliction of emotional distress. As to the causes of action under section 835
and for negligence, the complaint alleged that Big Tujunga Canyon had “no speed limit
sign anywhere . . . coming . . . down the mountain in the direction that . . . Morales was
driving . . . ,” that it lacked a sign warning of the “sharp curve” that Morales overdrove,
and that it lacked speed bumps ahead of dangerous curves.5
       The County of Los Angeles as well as the County of Los Angeles Department of
Public Works filed answers to Kamal’s complaint.6
       The County filed a motion for summary judgment, or, in the alternative, a motion
for summary adjudication of issues as to each of Kamal’s three causes of action alleged
against the County. We discuss the County’s evidence in support of its motion for
summary judgment below. Legally, the County argued that it could not be held liable for
Kamal’s injury based on four grounds: (1) immunity under sections 830.4 and 830.8 as
to Kamal’s claims based on a lack of signs; (2) Big Tujunga Canyon Road did not
constitute a dangerous condition of public property within the meaning of section 835

3
      Kamal’s FAC also names Gail Farber, the director of the Los Angeles County
Department of Public Works. Farber filed a successful demurrer. She is not involved in
Kamal’s present appeal.
4
       All further undesignated section references are to the Government Code.
5
      Morales filed a cross-complaint against the County for indemnity based on section
835. Morales’s claims against the County are not at issue in Kamal’s current appeal.
6
       The same lawyers represented the two county defendants throughout Kamal’s
case. The record does not indicate why the County of Los Angeles filed an answer at a
different time from the County of Los Angeles Department of Public Works.

                                              4
because proper signs were in place; (3) Morales was the sole cause of the collision; and
(4) design immunity under section 830.6 as to claims based on the physical
characteristics of Big Tujunga Canyon Road.
       Kamal filed an opposition to the County’s motion. Among his many arguments,
Kamal alleged that because the County of Los Angeles and the County of Los Angeles
Department of Public Works each filed an answer in which they generally denied all of
the allegations in Kamal’s complaint, this demonstrated the entities denied they are
governmental entities, thus disallowing them from asserting any immunity defense
otherwise afforded to them. Kamal further argued that the “County of Los Angeles
Department of Public Works” was in default, and precluded from filing a motion for
summary judgment or adjudication, because he had named the “Los Angeles County
Department of Public Works,” as a defendant and only the “County of Los Angeles
Department of Public Works” had filed an answer. Kamal contended only the “Los
Angeles County Department of Public Works” should be recognized as a true party to his
case, entitled to file a motion for summary judgment.
       The parties argued the merits of the County’s motion to the Honorable Samantha
Jessner, and the court took the matter under submission. On May 27, 2014, Judge Jessner
issued a minute order which stated that the County’s motion for summary judgment was
denied, but that its motion for summary adjudication of issues was granted as to all of
Kamal’s causes of action against the County.
       As to Kamal’s first cause of action for a dangerous condition of public property
under section 835, Judge Jessner found the County established its design immunity
defense, and that Kamal made no evidentiary showing in opposition. Although Judge
Jessner’s order included preliminary language referring to Kamal’s claims alleging a
failure to post adequate signage, it does not appear she explicitly ruled on this aspect of
Kamal’s claims.
       As to Kamal’s causes of action for negligence and intentional infliction of
emotional distress, Judge Jessner ruled that the County was not liable as to these common



                                              5
law claims pursuant to section 815, subdivision (a), in that there was no statutory basis
for such claims.
       Judge Jessner rejected Kamal’s legal argument in his opposition that the County
could not invoke any immunity available under the Government Code because their
answers had included “general denials” and had thus denied being public entities.
       Thereafter, the County filed a motion for clarification or reconsideration,
explaining that the parties were confused by the order denying the motion for summary
judgment but granting summary adjudication of all of Kamal’s causes of action.
The County suggested that Judge Jessner should have granted its motion for summary
judgment. The County argued there were “new circumstances” within the meaning of
Code of Civil Procedure section 1008 in that the parties were confused by the prior order.
Further, the County argued that Code of Civil Procedure section 1008 did not “limit a
court’s ability . . . to reconsider a prior interim order so it may correct its own errors.”
The County relied upon Le Francois v. Goel (2005) 35 Cal.4th 1094, 1107 (Goel)
in asserting its position.
       Before the scheduled hearing date on the motion for reconsideration, Kamal’s case
was transferred to the Honorable Donna Goldstein. The County re-set its motion for
clarification of Judge Jessner’s order before Judge Goldstein, and advised her that it had
previously set its motion before Judge Jessner.
       Judge Goldstein issued a tentative ruling granting the motion to clarify Judge
Jessner’s order, indicating that the County’s motion for summary judgment was granted.
Judge Goldstein noted that she did not have authority to reconsider Judge Jessner’s order,
but had authority to clarify the order. During arguments on the County’s motion,
Kamal’s counsel stated that “plaintiff had no problem with Judge Goldstein making the
decision.” At the conclusion of the hearing, Judge Goldstein took the County’s motion
under submission.
       Thereafter, Judge Goldstein issued a minute order transferring the County’s
motion for reconsideration or clarification back to Judge Jessner.



                                               6
       On February 20, 2015, Judge Jessner issued a tentative ruling indicating that she
was inclined to grant the motion for summary judgment. During the hearing, Kamal’s
counsel stated that the plaintiff disagreed with the order, but “[w]e’ll take the tentative as
is.” The court found the County’s motion timely and proper under Code of Civil
Procedure section 1008, since her prior order was unclear as to whether any causes of
action remained. Alternatively, Judge Jessner ruled that pursuant to Goel, supra, 35
Cal.4th at pp. 1106-1008, she had the authority to correct an error in her prior interim
ruling. Judge Jessner repeated that she ruled in favor of the County’s design immunity
defense.
       On March 13, 2015, Judge Jessner signed and entered summary judgment in favor
of the County, including a provision that the County “shall be entitled to statutory costs
and fees.”7
       The County filed a memorandum of costs. The caption of the memorandum
identified the defendant as the “County of Los Angeles Department of Public Works.”
The memorandum listed total costs of $18,872.80.
       Kamal filed a motion to tax costs. Kamal argued that no costs were recoverable
because the judgment in favor of the County was “void” on its face in that only the initial
order granting summary adjudication of issues should be recognized. Further, that
without a proper judgment, no costs could be awarded. Kamal also asserted that because
the memorandum of costs had been filed by the County of Los Angeles Department of
Public Works, no costs could be claimed by the County of Los Angeles as it was a
separately named defendant who had filed a separate answer. Finally, Kamal argued that
any claims by the County of Los Angeles Department of Public Works for costs
associated with depositions taken on a date before it filed its answer could not be
awarded.



7
       To be specific, the judgment reads: “Defendants County of Los Angeles and
County of Los Angeles Department of Public Works shall be entitled to statutory costs
and fees.”

                                              7
       The trial court, now Judge Goldstein, denied Kamal’s motion to tax costs in its
entirety. The court ruled that the County of Los Angeles and the County of Los Angeles
Department of Public Works were the same, had presented the same defense, were
represented by the same attorneys, and that there would be one amount awarded to the
County. During discussions at the hearing on the motion to tax costs, Judge Goldstein
indicated that she would make minor corrections to the costs claimed by the County
insofar as the County’s lawyer conceded certain calculation errors. Kamal objected that
the final amount of costs awarded totaled $18,872.80, the identical amount stated in the
memorandum of costs. Thereafter, the judgment was modified to reflect a costs award of
$18,476.16 to the County.
                                        DISCUSSION
I.     Summary Judgment Was Properly Granted
       Kamal contends the trial court erred in granting the County’s motion for summary
judgment because there are triable issues of fact concerning design immunity under
section 830.6. We disagree.
       A. Standard of Review
       “We review the trial court’s summary judgment rulings de novo, viewing the
evidence in a light favorable to the plaintiff as the losing party, liberally construing the
plaintiff’s evidentiary submission while strictly scrutinizing the defendant’s own
showing, and resolving any evidentiary doubts or ambiguities in the plaintiff’s favor.”
(Weber v. John Crane, Inc. (2006) 143 Cal.App.4th 1433, 1438 (Weber).) A motion for
summary judgment must be granted “if all the papers submitted show that there is no
triable issue as to any material fact and . . . the moving party is entitled to a judgment as a
matter of law.” (Code Civ. Proc., § 437c, subd. (c).) “A defendant . . . has met his or her
burden of showing that a cause of action has no merit if that party has shown . . . there is
a complete defense to that cause of action. Once the defendant . . . has met that burden,
the burden shifts to the plaintiff . . . to show that a triable issue of one or more material
facts exists as to that . . . defense.” (Id., subd. (p)(2); and see Weber, supra, 143
Cal.App.4th at p. 1437.)

                                               8
       “In determining whether the papers show that there is no triable issue as to any
material fact the court shall consider all of the evidence set forth in the papers . . . and all
inferences reasonably deducible from the evidence . . . .” (Code Civ. Proc., § 437c, subd.
(c).) In some instances, however, “evidence may be so lacking in probative value that it
fails to raise any triable issue.” (Advanced Micro Devices, Inc. v. Great American
Surplus Lines Ins. Co. (1988) 199 Cal.App.3d 791, 795.)
       B. The Governing Law
       In California, a public entity’s liability for a party’s personal injury is governed
exclusively by statute. (See § 815; and see, e.g., State of California v. Superior Court
(1984) 150 Cal.App.3d 848, 854.) Section 835, the basis for Kamal’s first cause of action
alleging injury caused by a dangerous condition of public property, provides:
               “Except as provided by statute, a public entity is liable for injury
       caused by a dangerous condition of its property if the plaintiff establishes
       that the property was in a dangerous condition at the time of the injury, that
       the injury was proximately caused by the dangerous condition, that the
       dangerous condition created a reasonably foreseeable risk of the kind of
       injury which was incurred, and that either:
               (a) A negligent or wrongful act or omission of an employee of the
       public entity within the scope of his employment created the dangerous
       condition; or
       (b) The public entity had actual or constructive notice of the dangerous
       condition under Section 835.2 a sufficient time prior to the injury to have
       taken measures to protect against the dangerous condition.”

       With respect to the “except as provided by statute” language of section 835,
section 830.6 provides:
              “Neither a public entity nor a public employee is liable under this
       chapter for an injury caused by the plan or design of a construction of, or an
       improvement to, public property where such plan or design has been
       approved in advance of the construction or improvement by the legislative
       body of the public entity or by some other body or employee exercising
       discretionary authority to give such approval or where such plan or design is
       prepared in conformity with standards previously so approved, if the trial or
       appellate court determines that there is any substantial evidence upon the
       basis of which (a) a reasonable public employee could have adopted the plan
       or design or the standards therefor or (b) a reasonable legislative body or

                                               9
       other body or employee could have approved the plan or design or the
       standards therefor. Notwithstanding notice that constructed or improved
       public property may no longer be in conformity with a plan or design or a
       standard which reasonably could be approved by the legislative body or other
       body or employee, the immunity provided by this section shall continue for a
       reasonable period of time sufficient to permit the public entity to obtain funds
       for and carry out remedial work necessary to allow such public property to be
       in conformity with a plan or design approved by the legislative body of the
       public entity or other body or employee, or with a plan or design in
       conformity with a standard previously approved by such legislative body or
       other body or employee. In the event that the public entity is unable to
       remedy such public property because of practical impossibility or lack of
       sufficient funds, the immunity provided by this section shall remain so long
       as such public entity shall reasonably attempt to provide adequate warnings
       of the existence of the condition not conforming to the approved plan or
       design or to the approved standard. However, where a person fails to heed
       such warning or occupies public property despite such warning, such failure
       or occupation shall not in itself constitute an assumption of the risk of the
       danger indicated by the warning.”

       “‘A public entity claiming design immunity [under section 830.6] must establish
three elements: (1) a causal relationship between the plan or design and the accident;
(2) discretionary approval of the plan or design prior to construction; and (3) substantial
evidence supporting the reasonableness of the plan or design.’” (Hampton v. County of
San Diego (2015) 62 Cal.4th 340, 343, italics added.) Under these elements, a jury is
prevented from reweighing the factors considered by the public entity where it exercised
reasonable discretion in approving a design at issue in a plaintiff’s case. (Id. at p. 355.)
Allowing such reweighing in tort litigation, when there is substantial evidence showing
that a public entity exercised reasonable discretion in its design-selection processes,
would create an undue danger that courts would take the administration of public
improvements out of the hands of those to whom it had been entrusted by law. (Id. at pp.
348-354.) In sum, when it is shown that there is substantial evidence of the
reasonableness of the plan or design, immunity affixes, notwithstanding that there might
also be substantial evidence of a more reasonable plan, or that the plan or design was
unreasonable.


                                              10
       When a public entity raises design immunity under section 830.6 as a defense in a
motion for summary judgment, the issues are framed by these elements. (See Wyckoff v.
State of California (2001) 90 Cal.App.4th 45, 50-51.) Accordingly, the defendant public
entity does not have to prove that its design or plan actually was reasonable. (Id. at
p. 51.) Instead, the defendant is merely required to present substantial evidence showing
that a reasonable public employee or legislative body could have approved the plan or
design that was in fact approved. (Ibid.) The existence of a conflict of evidence as to the
actual reasonableness of the plan in hindsight will not create a triable issue that defeats a
motion for summary judgment. (Ibid.) “‘We are not concerned with whether the
evidence of reasonableness is undisputed; the statute provides immunity when there is
substantial evidence of reasonableness, even if contradicted. [Citations.]’” (Ibid.,
quoting Grenier v. City of Irwindale (1997) 57 Cal.App.4th 931, 939-940.)
       C. Analysis
       Kamal contends the trial court erred in finding the County had design immunity
because there is disputed evidence as to a whether Big Tujunga Canyon Road was
“constructed pursuant to an approved plan.” Kamal relies upon Martinez v. County of
Ventura (2014) 225 Cal.App.4th 364 (Martinez) 8. Essentially, Kamal argues the County
presented insufficient evidence in support of its design immunity defense in the first
instance, thus never requiring him to present evidence challenging the defense.
The respondent’s brief filed by the County on appeal does not include any argument
addressing Martinez. Nevertheless, Kamal’s argument based on Martinez does not
persuade us to reverse.
       In Martinez, plaintiff sued Ventura County after suffering injuries when he lost
control of his motorcycle while driving over a raised asphalt berm around a drain, a so-
called “top hat” drain system. Plaintiff alleged that the top hat drain system constituted a

8
       Martinez was decided a few months after Kamal filed his opposition to the
County’ s motion for summary judgment and was not cited in his trial court papers.
However, Kamal relied upon Johnston v. County of Yolo (1969) 274 Cal.App.2d 46
(Johnston) in support of these principles in the trial court, thus raising the same legal
issue as that in Martinez.

                                             11
dangerous condition of public property within the meaning of section 835. At a jury trial,
the County asserted design immunity as a defense, but did not actually present evidence
showing the engineering design plans for the top hat drain system. Plaintiff argued there
was no evidence showing that the County exercised its discretion in approving a design
when the top hat drain system was installed in 1900. Plaintiff further argued there was no
evidence showing that there had been any official in a position of authority to approve the
design in advance of the construction. The County rebutted Plaintiff’s positions, arguing
the top hat drain system was a maintenance project that did not require a formalized plan.
Further, that official discretionary approval of the system could be implied by the
evidence of consistent use over a 25-year period. The trial court instructed the jury on
the elements of the design immunity defense and the jury returned a verdict in favor of
the County on that basis.
       The Court of Appeal reversed, finding that the verdict was not supported by
substantial evidence because there was no evidence showing official approval of any plan
for the top hat drain system. The court rejected the County’s “implied” design approval
theory, reasoning that allowing such a theory would essentially negate the required
elements of the design immunity afforded under section 830.6, and would provide public
entities with broad immunity from injury claims allegedly arising from a dangerous
conditions on public property simply by virtue of its long-term use. (Martinez, supra,
225 Cal.App.4th at pp. 369-373.)
       In contrast to Martinez, the County here presented evidence in support of its
motion for summary judgment based on its claimed design immunity defense. The
County’s evidence included a declaration from Craig Cline, an engineer employed by the
County of Los Angeles Department of Public Works, who authenticated design plans
held in the County’s records, and a declaration from John Squier, a former engineer with
the County of Los Angeles Department of Public Works and currently a private
engineering consultant, who explained the design approval processes for Big Tujunga
Canyon Road. Mr. Squier’s declaration provided the following facts concerning his



                                            12
competence to explain the approval processes for the designs for Big Tujunga Canyon
Road, and the history of those approval processes:
              “3.      From 1965 to 2000 I worked for the Department of Public
      Works (DPW) in various positions, retiring as an Assistant Deputy
      Director. I was with DPW when it was known as the Los Angeles County
      Road Department (“Road Department”). The Road Department merged
      with other agencies in or around 1985 to become today’s DPW. From 2001
      to 2003 I worked as a Senior Engineer for Willdan in the area of traffic
      engineering. From 2003 to present I have worked as a Consulting Engineer
      for Boster, Kobayashi & Associates in the areas of road and traffic design,
      construction, operations and maintenance. My 46 + years experience
      includes preparing, reviewing, and approving design plans, traffic plans and
      temporary traffic control plans for roadways and highways throughout the
      County of Los Angeles.
              “[¶] . . . [¶]
              “7.      I am familiar with the custom and practice of the Road
      Department at the time BTCR was designed. I am familiar with the portion
      of BTCR, 1,321 Feet West of CFM 5.69, at or near a curve. BTCR was
      designed using the common design and construction practice at the time for
      mountain roads. Alignment and grades were based primarily on balancing
      cuts and fills of the mountain in order to minimize the amount of importing
      or exporting of the dirt material for the construction of the road. By
      necessity, mountain roads primarily followed the curvature and topography
      of the mountainside. Plans consisted of a topographic map upon which a
      horizontal alignment would be established, and a plan showing a cross
      section, centerline topography and centerline profile. These would be
      adjusted to balance cuts and fills and provide final curve radii, grades, cross
      section and drainage facilities, and meeting all design guidelines in effect at
      that time.
              “8.      The process for approving road design plans within the Road
      Department has changed over the years. As established by state law and
      the Board of Professional Engineers, since, or about, 1929 it has been a
      requirement that the design of all civil engineering works be done by or
      under the direction of a professional engineer. It was the custom and
      practice of the Road Department to adhere to that requirement. Budgets for
      roads were, and are, approved by the Los Angeles County Board of
      Supervisors, but actual road design was, and is, approved at the discretion
      of registered engineers. Whereas today engineers sign and affix their stamp
      to the plans, when BTCR was designed, it is my understanding that
      approvals for mountain roads were less formal, with the name of the
      engineer(s) simply listed on the plans.


                                            13
               “9.    I have reviewed the document attached as Exhibit “1” to the
       declaration of Craig Cline, filed concurrently herewith, which depicts the
       relevant portions of WO 9226’s Profile and Grade on BTCR at the subject
       curve.
               “10. I have reviewed the document attached as Exhibit “2” to the
       declaration of Craig Cline, filed concurrently herewith, which depicts the
       relevant portions of WO 9226’s Topographic Map at the subject curve.
       WO 9226’s Profile and Grade and WO 9226’s Topographic Map show the
       measurements for the roadway to be constructed, the berm and shoulder to
       be constructed, the areas to be covered by fill and the mountainside’s cut
       areas. WO 9226’s Topographic Map also identifies the various curves and
       their specifications, including the subject curve.
               “11. Based on my review and my knowledge of the custom and
       practice of the Road Department, it is apparent that the design of BTCR
       followed the custom and practice of the day and that the design was
       approved under the discretion of a registered engineer.”

       The trial court noted that that Kamal offered no evidence in opposition.
       We find the County’s evidence was sufficient to establish a design immunity
defense, thus shifting the burden to Kamal. Unlike the facts in Martinez, the County did
not merely rely on an “implied plan approval,” without offering any evidence of the plans
for Big Tujunga Canyon Road. On the contrary, the County presented the design plans
for Big Tujunga Canyon Road, along with an engineer’s supporting explanation of the
County’s plan approval processes at the time. While the plan approval process likely
might be more intensive now, it cannot be doubted that the County undertook a plan
approval process for Big Tujunga Canyon Road in accord with the practices in place at
that time. That a more elaborate plan approval process might to undertaken today does
not defeat the County’s design immunity defense. Because Kamal presented no evidence
to refute the County’s showing in support of its design immunity defense, the trial court
correctly found the defense meritorious.
       We reject Kamal’s argument that the United States was required to, and did not,
give its approval of the County’s plans for Big Tujunga Canyon Road in order for the
County to be granted design immunity under section 830.6. Kamal seems to suggest that
two levels of plan approval, local and federal, had be secured before the County could


                                            14
prevail on its design immunity defense. Kamal did not raise the issue of approval by the
United States in the trial court and, thus, we find it is forfeited. (Woodridge Escondido
Property Owners Assn. v. Nielsen (2005) 130 Cal.App.4th 559, 574.) Although an issue
may be considered on appeal for the first time where it involves “noncurable undisputed
evidence, and raises a pure question of law” (Wilson v. Lewis (1980) 106 Cal.App.3d
802, 805), the issue of what the United States did or did not do to approve Big Tujunga
Canyon Road would involve new facts. As a result, it does not fall within the exception
allowing for review. Even assuming the United States somehow acted below a required
plan approval standard, Kamal does not explain why design immunity is unavailable to
the County where it followed an approval process as required by the design immunity
statute afforded under section 830.6.
       We also find unavailing Kamal’s argument that the County failed to present
evidence establishing that its design plans for Big Tujunga Canyon Road were
reasonable. As we discussed above, proof of the reasonableness of a chosen design in
hindsight is not the standard for application of design immunity under section 830.6. The
immunity is properly granted when a public entity has reasonably assessed a plan and
approved the plan. Kamal’s argument that there could be a more reasonable plan for the
design of Big Tujunga Canyon Road does not create a triable issue of fact. (Wyckoff v.
State of California, supra, 90 Cal.App.4th at pp. 50-51.)
       Finally, Kamal argues there is “no causal relation between [the County’s] design
and [the County’s] failure to post signs.” Kamal seems to argue that his case is not
premised on a claim that the County’s design of the physical characteristics or layout of
Big Tujunga Canyon Road constituted a dangerous condition, but rather, that the road
constituted a dangerous condition because the County failed to post appropriate signs.
This argument is simply too undeveloped to support reversal of the trial court’s decision
to grant the County’s MSJ. A judgment is presumed to be correct and error must
affirmatively be shown. (In re Marriage of Arceneaux (1990) 51 Cal.3d 1130, 1133.)
Further, whether legal or factual, no error warrants reversal unless the appellant shows
injury from the error. (City of Santa Maria v. Adam (2012) 211 Cal.App.4th 266, 286.)

                                            15
For these reasons, “an appellant must supply the reviewing court with some cogent
argument supported by legal analysis and citation to the record. Rather than scour the
record unguided, we may decide that the appellant has waived a point urged on appeal
when it is not supported by accurate citations to the record. [Citations.] Similarly, we
may disregard conclusory arguments that are not supported by pertinent legal authority or
fail to disclose the reasoning by which the appellant reached the conclusions he wants us
to adopt. [Citations.]” (Id. at pp. 286-287.) Under these principles, we will not reverse
the judgment based on Kamal’s “causal relation” argument. Beyond the insufficiency of
Kamal’s presentation here, we explain our reasons below (see section VI, post) for
agreeing with the County that it is not liable to Kamal on a theory of inadequate signage.
II.    The Argument about Roadway Changes is Forfeited
       Kamal next contends the decision to grant the motion for summary judgment
based on design immunity defense must be reversed because there is disputed evidence in
his case as to whether Big Tujunga Canyon Road has undergone physical changes since it
was designed. In a one sentence presentation, Kamal argues: “These occurrences
constitute a change in circumstances that results in loss of design immunity.” No other
discussion is offered, and no legal authority is offered in support of the legal proposition
that design immunity can be “lost” by a “change in circumstances” after the design in
question was approved. Again, we find Kamal’s argument here is simply too
undeveloped to support reversal of the trial court’s presumptively correct decision to
grant the County’s MSJ. (City of Santa Maria v. Adam, supra, 211 Cal.App.4th at
pp. 286-287; and see also, e.g., Kaufman v. Goldman (2011) 195 Cal.App.4th 734, 743
[an appellate court may treat an argument as waived when it is not supported by both
“coherent argument and pertinent legal authority”]
III.   The Third Party Negligence Claim is Forfeited
       In another one-sentence argument, Kamal states: “It is well-settled that [a]
dangerous condition created by a public entity may be the legal cause of an injury, even
though the negligent act of another person has concurred in producing the injury.” He
cites a number of cases in support of his proffered legal rule. The abstract principle that

                                             16
the County may be held concurrently liable for causing an injury with another party,
standing alone, does not show that the trial court erred in finding merit in the County’s
design immunity defense in Kamal’s case. First, the County did not win its motion for
summary judgment based on the defense that Morales was wholly responsible for
Kamal’s injuries. More significantly, we find Kamal’s argument too undeveloped to
support reversal of the trial court’s presumptive decision to grant the County’s MSJ.
(City of Santa Maria v. Adam, supra, 211 Cal.App.4th at pp. 286-287; Kaufman v.
Goldman, supra, 195 Cal.App.4th at p. 743.)
IV.    The Claim that Evidentiary Rulings were Improperly Made is Forfeited
       Kamal also contends Judge Jessner’s decision to grant the motion for summary
judgment must be reversed because she erred in ruling on certain evidentiary objections
he raised in his opposition. Kamal does not specifically identify the evidence about
which he complains. Accordingly, again Kamal had failed to meet his burden on appeal
to show error. (City of Santa Maria v. Adam, supra, 211 Cal.App.4th at pp. 286-287;
Kaufman v. Goldman, supra, 195 Cal.App.4th at p. 743.)
       We also note that Kamal has not explained how any particular piece of evidence
that was admitted or excluded adversely affected the trial court’s decision to grant the
motion for summary judgment. Under California Constitution, article 6, section 13,
“[n]o judgment shall be set aside . . . in any cause . . . on the ground of . . . the improper
admission or rejection of evidence, . . . or for any error as to any matter of procedure,
unless, after an examination of the entire cause, . . . the court shall be of the opinion that
the error complained of has resulted in a miscarriage of justice.” Section 13 is not merely
a matter of appellate practice; it establishes the “constitutional principle of reversible
error,” namely, that a judgment shall not be reversed on appeal unless an evidentiary
error has resulted in a miscarriage of justice. (Cf. People v. Edward D. Jones & Co.
(2007) 154 Cal.App.4th 627, 634 [citing section 13 in context of procedural error].)




                                              17
V.     Reconsideration Was Properly Granted
       In a series of arguments, Kamal contends Judge Jessner’s decision to grant the
County’s motion for summary judgment must be reversed because Judge Jessner “had no
authority to reconsider her ruling of May 27, 2014” granting only summary adjudication.
We disagree.
The Governing Law
       Under Code of Civil Procedure section 1008, a court may, subject to prescribed
procedural and timeliness rules, grant a motion for reconsideration of a ruling based on a
party’s presentation of “new or different facts, circumstances, or law.” Section 1008 is
intended to “limit the parties’ ability to file repetitive motions but [does] not limit the
court’s ability, on its own motion, to reconsider its prior interim orders so it may correct
its own errors.” (Goel, supra, 35 Cal.4th at p. 1107.) In Goel, the court stated: “[w]e
agree that it should not matter whether the ‘judge has an unprovoked flash of
understanding in the middle of the night’ [citation] or acts in response to a party’s
suggestion. If a court believes one of its prior interim orders was erroneous, it should be
able to correct that error no matter how it came to acquire that belief.” (Goel, supra, 35
Cal.4th at p. 1108.) This said, the decision to initiate reconsideration must come from the
court’s own volition, and, “[t]o be fair to the parties, if the court is seriously concerned
that one of its prior interim rulings might have been erroneous, and thus that it might
want to reconsider that ruling on its own motion . . . it should inform the parties of this
concern, solicit briefing, and hold a hearing.” (Ibid.)
Analysis
       Kamal first argues that a court acts in “excess of its jurisdiction” if it grants a
motion to reconsider under Code of Civil Procedure section 1008 when the moving party
has not presented any new facts, circumstances, or law, and that the County did not do so
here. We see no error.
       We find that what occurred in Kamal’s case truly had little to do with the
procedures authorized under Code of Civil Procedure section 1008. The County’s
motion cited to, and was a proper motion under, Goel, supra, 35 Cal.4th at page 1107 in

                                              18
that the County suggested to Judge Jessner that she should consider clarifying and
correcting her order of May 27, 2014, which appeared to be erroneous. The order was
internally inconsistent in that it denied the County’s summary judgment motion, but
granted it motion for summary adjudication of issues as to all of Kamal’s causes of action
against the County. The County was entitled under Goel, as would have been Kamal had
he wanted, to seek clarification and correction from Judge Jessner regarding her May 27,
2014 order.
       Kamal next contends the County “dealt their [reconsideration motion] a fatal
blow” by setting it for hearing before Judge Goldstein, and that Judge Goldstein erred in
transferring the motion back to Judge Jessner. Kamal argues that Judge Goldstein instead
should have denied the County’s motion for reconsideration because it was improper to
have been filed before her. Kamal contends Judge Goldstein should have and “directed
the parties to Judge Jessner rather than transfer the motion to Judge Jessner.” Kamal
argues that had Judge Goldstein correctly directed the parties back to Judge Jessner, “by
then, the jurisdictional time to file a [reconsideration motion would have been] long
past.” We find no error for the reasons explained above. The time limits prescribed by
section 1008 did not bar the County’s motion for clarification and correction of the May
27, 2014 order. But even assuming that the time limits prescribed by Code of Civil
Procedure section 1008 did apply, the County filed its motion within ten days of Judge
Jessner’s May 27, 2014 order, and, thus, did not miss the time deadlines. The fact that
Judge Jessner did not entertain the motion for some time due to the transfer of the case
between different courtrooms did not make the County’s motion untimely filed.
       Finally, Kamal contends Judge Jessner erred when she granted the County’s
motion for reconsideration because Code of Civil Procedure section 1008 does not give a
judge the “authority to reanalyze” an order. Again, we find no error for the reasons
explained above in addressing Kamal’s first and second claims of reconsideration error.
The County filed a proper request for clarification and correction of an order under Goel,
supra, 35 Cal.4th at page 1107.



                                            19
VI.    Discovery
       A. The Request to Depose Los Angeles County Supervisor Michael
           Antonovich was Properly Denied
       Kamal contends reversal is warranted because Judge Goldstein erred when she
granted the County’s motion for a protective order, prohibiting the deposition of Los
Angeles County Supervisor Michael Antonovich, in whose district the accident on Big
Tujunga Canyon Road occurred. We disagree.
Background
       After Judge Jessner issued the initial order for summary adjudication of all causes
of action against the County, Kamal served the County with a notice of deposition for
Supervisor Antonovich. The County filed a motion for a protective order to preclude the
deposition, arguing that the deposition hinted of harassment because Supervisor
Antonovich would not have any personal knowledge of any facts about the motorcycle
accident. Kamal opposed the motion for a protective order, arguing that Supervisor
Antonovich had a “clear obligation of oversight [of all roadways in the County] by
personal inspection.” During the time when Kamal’s case had been transferred to Judge
Goldstein, she granted the County’s motion to preclude supervisor Antonovich’s
deposition, reasoning the officials in the County of Los Angeles Department of Public
Works had more relevant information about the County’s roadways than an elected head
of the county.
Analysis
       Elected public officials generally are not required to give evidence in ordinary
litigation involving the public agency in the absence of “compelling reasons.” (See, e.g.,
(Deukmejian v. Superior Court (1983) 143 Cal.App.3d 632, 633.) As explained in State
Board of Pharmacy v. Superior Court (1978) 78 Cal.App.3d 641: “‘If the head of a
government agency were subject to having his [or her] deposition taken concerning any
litigation affecting his [or her] agency or any litigation between private parties which
may indirectly involve some activity of the agency, we would find that the heads of
government departments . . . would be spending their time giving depositions and would

                                             20
have no opportunity to perform their functions. [¶] . . . It would be oppressive and
vexatious to require [the head of a government agency] to submit to an interrogation that
might last for several hours and that would, of course, disturb government business.’
[Citation.]” (Id. at p. 645.)
       We have read nothing in Kamal’s opening brief which persuades there were
“compelling reasons” for him to take supervisor Antonovich’s deposition after Judge
Jessner had already issued her order granting the motion for summary adjudication of all
causes of action. In short, Kamal has not shown us that it would have served any
purpose, let alone a compelling purpose, for him to have been afforded the opportunity to
depose supervisor Antonovich.
       B. The Request to Compel Production of Documents Was Properly Denied
       Kamal next contends reversal is required because Judge Goldstein erred when she
denied Kamal’s motion to compel responses to his requests for production of documents
that were served after Judge Jessner granted the County’s motion for summary
adjudication. We disagree.
       Even if we assume that there was error in denying this discovery, which we do not
find, Kamal’s arguments do not explain how the denial of discovery would have assisted
his case. By the time he filed the discovery request, he had already lost the motion. As
we have pointed out, no judgment may be reversed for a procedural error in the absence
of a showing that the error resulted in a miscarriage of justice. (Cal. Const., art. 6, § 13.)
Because Kamal has not persuaded us that further discovery responses from the County
would have changed the result in his case, we will not reverse. Beyond this, we note that
Kamal did not state in his opposition to the County’s motion for summary judgment that
he needed further discovery to oppose the County’s motion, nor did he request a
continuance to obtain further evidence.
VII.   Sign Immunity Also Supports the Grant of Summary Judgment
       As noted above, the primary thrust of Judge Jessner’s initial order granting the
motion for summary adjudication, as well as her subsequent order granting the motion for
summary judgment focused on the issue of design immunity. The County now also

                                              21
argues that the grant of summary judgment should be affirmed because the County is
further entitled to sign immunity under sections 830.4 and 830.8, as it set forth in its
initial motion. Because a trial court’s decision to grant summary judgment must be
upheld if correct on any ground, regardless of the court’s stated reasons (Barbary Coast
Furniture Co. v. Sjolie (1985) 167 Cal.App.3d 319, 331), we address the County’s sign
immunity arguments. For the reasons we now explain, we find the County is correct that
it was entitled to sign immunity, and that such immunity defeats Kamal’s claims against
the County.
       A dangerous condition of public property means a condition of the property that
creates a substantial, as opposed to minor, risk of injury when such property is used with
due care. (§ 830, subd. (a).) Accordingly, even though it is foreseeable that persons
might use public property without due care, a public entity is not liable for failing to take
precautions to protect persons where such property would not pose a substantial risk to a
person using due care. (Fuller v. State of California (1975) 51 Cal.App.3d 926, 939.)
For example, a public entity is not liable to a person who drives 90 miles per hour on a
highway that is safe for use at 65 miles per hour, even though it is foreseeable that
persons will drive at the greater speed. (Ibid.)
       Kamal alleged that Big Tujunga Canyon Road constituted a dangerous condition
of public property due to a lack of advisory speed limit signs, and a lack of signs warning
of upcoming sharp curves in the roadway. He alleged that appropriate signs would have
deterred Morales from riding his motorcycle in the unsafe manner in which he did. His
arguments lack merit.
       Kamal’s allegations must be viewed against section 830.4, which reads:
              “A condition is not a dangerous condition within the meaning of this
       chapter merely because of the failure to provide regulatory traffic control
       signals, stop signs, yield right-of-way signs, or speed restriction signs, as
       described by the Vehicle Code, or distinctive roadway markings as
       described in Section 21460 of the Vehicle Code.”




                                             22
       Further, in light of section 830.8, which provides:

               “Neither a public entity nor a public employee is liable under this
       chapter for an injury caused by the failure to provide traffic or warning
       signals, signs, markings or devices described in the Vehicle Code. Nothing
       in this section exonerates a public entity or public employee from liability
       for injury proximately caused by such failure if a signal, sign, marking or
       device (other than one described in Section 830.4) was necessary to warn
       of a dangerous condition which endangered the safe movement of traffic
       and which would not be reasonably apparent to, and would not have been
       anticipated by, a person exercising due care.” (Italics added.)

       Under section 830.8, liability based on a failure to provide traffic or warning signs
may be imposed only where a dangerous condition of the property would not be apparent
to a reasonable person exercising due care. In other words, a public agency should post
signs to warn of there was a traffic “trap,” in the language of the published cases.
(See, e.g., Washington v. City and County of San Francisco (1990) 219 Cal.App.3d 1531,
1536.) Thus, liability claims based on the types of regulatory signs described in section
830.4 and 830.8 are barred except where the lack of a warning sign combines with a
dangerous condition of a roadway resulting in a “trap to the motorist.” (Frazier v.
County of Sonoma (1990) 218 Cal.App.3d 454, 459-460; Hilts v. County of Solano
(1968) 265 Cal.App.2d 161, 174.)
       The County argued it was immune from Kamal’s claims based on the sign
immunity afforded under sections 830.4 and 830.8 because it was not required to post
signs to warn Morales to deter him from speeding around another motorist and crossing
into an opposing traffic lane. In other words, the County argued that Morales did not face
a traffic “trap” resulting from inadequate signage. In his opposition, Kamal argued that a
dangerous condition existed because Big Tujunga Canyon Road is narrow, its shoulders
were uneven in width, it was bordered on one side by a cliff and guardrail and there was a
long straightaway that preceded the curve on the westbound side. Kamal argued that
these conditions “trapped” him in the event a westbound driver “swerved into his lane.”
So, Kamal argued that the physical characteristics of the roadway constituted a dangerous


                                             23
condition which he encountered; he did not address whether Morales faced a “trap” as he
approached the curve in Big Tujunga Canyon Road. Kamal misunderstands that any
alleged trap from a lack of signs needed to be faced by Morales, not himself.
       Further, we agree with the County that Morales faced no “trap” on Big Tujunga
Canyon Road as contemplated by the cases addressing sections 830.4 and 830.8.
Kamal’s arguments about an escape path are a matter of the physical conditions of Big
Tujunga Canyon Road. As such, it is a matter under the design immunity afforded under
section 830.6. With respect to the subject of signs, and the sign immunity afforded under
sections 830.4 and 830.8, the width of Big Tujunga Canyon Road, its curves, grade, and
surface conditions would be readily apparent to a driver such as Morales approaching a
blind curve, and would not require any signage to avoid a “trap” because the basic speed
law prescribed by Vehicle Code section 22350 is a sufficient speed regulation as to those
conditions.9
       Due care includes abiding by the basic speed law. Due care also includes not
driving into an opposing lane of traffic on a curve in a highway where the driver’s view is
obstructed for such distance as to create a hazard in the event another vehicle might be
approaching from the opposite direction. (See Veh. Code, § 21752, subd. (a).) Further, a
public entity has no duty to post signs warning of readily apparent natural topography in
order to avoid creating a dangerous condition of public property. (Mittenhuber v. City of
Redondo Beach (1983) 142 Cal.App.3d 1, 7 (Mittenhuber) [a natural topographical
condition is not a dangerous condition of property within the meaning of the
governmental tort liability law].) Highways are normally adapted to the natural
geographic feature of the lay of the land. (Ibid.)




9
        Vehicle Code section 22358.5 is consistent with this analysis. It reads: “It is the
intent of the Legislature that physical conditions such as width, curvature, grade and
surface conditions, or any other condition readily apparent to a driver, in the absence of
other factors, would not require special downward speed zoning, as the basic rule of
section 22350 is sufficient regulation as to such conditions.”

                                             24
       The conditions on Big Tujunga Road are a function of the fact that the roadway is
in a mountain area. The features of the road are characteristics of its typography. On a
mountain road, the existence of a hill on one side and a cliff on the other are as much a
part of the topography as are the curves in the road. Sign immunity in such surroundings
is appropriate.
       To the extent that Kamal claims that a straight segment of Big Tujunga Canyon
Road induced Morales to pick up speed prior to entering the subject curve, thus
necessitating a warning sign, his claim is akin to a claim that was rejected in Mittenhuber,
supra. There, a plaintiff alleged that the topography of a roadway was such that drivers
approaching an intersection from the north travelled “‘downhill, often resulting in
excessive speed’” and that children on bicycles approaching the intersection from the east
also travelled “‘downhill, often resulting in excessive speed and making it extremely
difficult for them to stop quickly.’” Ruling in the context of a demurrer in Mittenhuber,
Division Four of our court concluded: “The mere fact that a road slopes downhill does
not mean that it is dangerous.” (Mittenhuber, supra, 142 Cal.App.3d at p. 7.) By parity
of reasoning, the same can be said in Kamal’s current case. The mere fact that a road [is
straight prior to a curve] does not mean that it is dangerous.
       In summary, under the “trap” principle, there is a duty to post signs warning of a
condition only when the condition is “‘not reasonably apparent to motorists.’” (Kessler
v. California (1988) 206 Cal.App.3d 317, 321.) Opposing lanes of traffic, the limited
area for shoulders, curves, hillsides and the cliffs on Big Tujunga Canyon Road were all
reasonably apparent to motorists. Kamal’s opposition to the motion for summary
judgment did not show that any of these characteristics were concealed or otherwise not
reasonably apparent to motorists, thus necessitating signs. (Kessler v. California, supra,
at p. 322; Mittenhuber, supra, 142 Cal.App.3d at p. 7.)
XI.    Costs
       Kamal next claims the trial court abused its discretion when it awarded $18,476.16
in costs to the County. We are not persuaded.



                                             25
       Kamal first contends that no costs should be awarded because the order granting
summary judgment is void because Judge Jessner lacked authority to grant the motion for
summary judgment. Because we have already rejected these arguments, we do not find
the judgment void.
       Kamal next contends the trial court had no authority to award costs to the County
because it did not file a memorandum of costs. Here, Kamal argues that the County of
Los Angeles and the County of Los Angeles Department of Public Works filed separate
answers, and “must . . . be treated as separate defendants” for purposes of costs. Further,
that because only the name of the County of Los Angeles Department of Public Works
explicitly appears in the caption box on the memorandum of costs, that the only costs that
should be awarded are to that entity. Apparently, Kamal maintains that because the
caption box on the memorandum of costs did not explicitly identify the defendants who
were claiming costs as “County of Los Angeles Department of Public Works et al.,” the
“County of Los Angeles” forfeited any claim for costs.
       Kamal carves out the costs which he calculates are separately attributable to the
County of Los Angeles and asserts they are not recoverable. For example, Kamal notes
the filing fees for the two answers filed by the County of Los Angeles and the County of
Los Angeles Department of Public Works were $870, and argues that those fees should
be cut so that an award of costs be made only for the one-half attributable to the answer
filed by the County of Los Angeles Department of Public Works. In similar fashion,
Kamal claims the filing fees for various motions filed jointly by the County of Los
Angeles Department of Public Works and the County of Los Angeles should be cut in
half. Further, Kamal argues that the costs for depositions which were noticed by the
County of Los Angeles, before the County of Los Angeles Department of Public Works
filed its answer should be denied because the County of Los Angeles did not file a
memorandum of costs.
       We disagree. Instead, we find the trial court properly found there was no
reasonable basis for treating the two County-related defendants as distinct parties for
purposes of costs. Kamal did not incur liability for double costs. In the end, the decision

                                            26
whether to apportion costs was a matter for the trial court’s discretion. (See generally,
Fundamental Investment etc. Realty Fund v. Gradow (1994) 28 Cal.App.4th 966, 974-
975.) A trial court abuses its discretion when its decision is arbitrary, capricious, or
beyond the bounds of reason, all circumstances considered. (Blackman v. Burrows
(1987) 193 Cal.App.3d 889, 893.) There simply was no abuse of discretion in failing to
cut in half or wholly disregard certain costs because the County of Los Angeles was not
listed on the caption box of the motion.
       We now turn to specific challenges to the costs award. Kamal contends the $5,124
in costs claimed for the production of documents pursuant to a subpoena for records is
“exorbitant and unreasonable.” He claims the litigation support services company that
assisted the County wrongly billed for photocopying, shipping, witness fees, fuel, check
charges and “bate [sic] stamping.” Again, we disagree. The record reference to which
Kamal cites is a blanket reference to more than 100 pages of his appellant’s appendix.
We once again reiterate that an appellate court is not required to “scour the record
unguided, [and] we may decide that the appellant has waived a point urged on appeal
when it is not supported by accurate citations to the record. [Citations.]” (City of Santa
Maria v. Adam, supra, 211 Cal.App.4th at pp. 286-287.) We decline to scan these
voluminous records and find the point forfeited.
       Kamal next objects that costs of $1,893 were invoiced by Ronsin after the County
had filed its June 2014 motion asking Judge Jessner to clarify her May 2014 order.
Kamal argues that, “[s]ince it was so evident to the County defendants that Judge Jessner
meant to grant summary judgment, all . . . costs incurred [after] the County defendants
moved for summary judgment were neither necessary nor reasonable and should be
denied.” (Italics added.) We deny Kamal’s arguments because he has not provided any
record reference showing the dates of the allegedly unnecessary services provided by
Ronsin. Thus, his contention that services were provided after a litigation cut-off date
cannot be verified.




                                             27
       Kamal objects that a transcript “was ordered by . . . Judge Jessner [at a] May 5,
2014 hearing,” and that the costs of this transcript should not have been awarded to the
County. Because Kamal has not provided any record references, as we have repeatedly
noted are required, we cannot verify that the court actually ordered as transcript, or that
the County sought costs for the transcript. We consider this issue forfeited as well.
XII.   Kamal Received a Fair Hearing
       Lastly, Kamal contends he “did not get a fair hearing.” There can be no dispute,
of course, that Kamal is correct in stating that a fair hearing is the foundation of due
process, and that this includes an impartial judge and the opportunity to be heard. (See
generally, 2 Witkin, Cal. Procedure (5th ed. 2008) Jurisdiction, § 302 et seq., p. 914 et
seq.) We simply disagree that he was denied such a hearing.
       Here, Kamal claims the proceedings related to the motion for summary judgment
were unfair because the final judgment signed and entered does not mention his
opposition papers. Kamal seems to maintain that this is evidence that Judge Jessner did
not consider the evidence and arguments in his opposition. We reject Kamal’s argument.
The form of the trial court’s summary judgment is sufficient because it shows distinctly
that the issues in Kamal’s case were adjudicated. (See generally, 7 Witkin Cal.
Procedure (5th ed. 2008) Judgment, § 29, p. 569.) Further, Judge Jessner’s initial 10-
page order issued granting the motion for summary adjudication of issues, which was
subsequently incorporated into the decision to grant summary judgment, contains an
extensive discussion of the issues in the case, and the respective parties’ arguments and
evidence. We simply do not agree with Kamal that the record establishes that he did not
receive a fair hearing. In determining the fairness of the proceedings, we will look to the
entirety of the record. (Cf. People v. Miranda (1987) 44 Cal.3d 57, 123 [in a criminal
case, the court looked at the “entire record” in determining that the defendant “did indeed
receive a fair trial”], declared not controlling on other grounds in People v. Marshall
(1990) 50 Cal.3d 907, 933, fn. 4.) Having considered the entire record, we discern no
fundamental unfairness suffered by Kamal in this case.



                                             28
       We also reject Kamal’s argument that Judge Goldstein was biased against him, as
demonstrated by the fact that she awarded “more costs than [the County] said was due.”
Kamal’s argument is again premised on the assertion that costs were awarded to a
segreable defendant who did not claim them. As we have noted, the record does not
support this proposition.
                                    DISPOSITION
       The judgment, including the award for costs, is affirmed. Respondents are
awarded costs on appeal.




                                                BIGELOW, P.J.
We concur:




                     RUBIN, J.




                     FLIER, J.




                                           29